Cook, J.,
concurring in syllabus and judgment.
*216{¶ 19} Although I agree with today’s decision to reverse the court of appeals’ judgment, I write separately to explain more fully why Hayden’s classification as a sexually oriented offender did not violate his procedural due process rights.
{¶ 20} In disposing of Hayden’s due process argument, the majority correctly finds that Hayden has not shown any deprivation of a constitutionally protected liberty or property interest. See Bd. of Regents of State Colleges v. Roth (1972), 408 U.S. 564, 569, 92 S.Ct. 2701, 33 L.Ed.2d 548 (“The requirements of procedural due process apply only to the deprivation of interests encompassed by the Fourteenth Amendment’s protection of liberty and property”). In reaching this conclusion, the majority limits its analysis to whether the state has deprived Hayden of a “freedom from bodily restraint and punishment.” It is not enough, however, to say that Hayden’s procedural due process claim fails simply because he has not been restrained or punished by the sexually oriented offender classification. In this case, for example, Hayden argues that he has a constitutionally protected interest in his reputation that the state cannot impair without a hearing. For purposes of a procedural due process inquiry, a person has a constitutionally protected interest against “governmental defamation” that (1) is sufficiently derogatory to injure the person’s reputation and (2) imposes “some tangible and material state-imposed burden or alteration of his or her status or of a right in addition to the stigmatizing statement.” Doe v. Dept. of Pub. Safety (C.A.2, 2001), 271 F.3d 38, 47, citing Paul v. Davis (1976), 424 U.S. 693, 701-702, 710-711, 96 S.Ct. 1155, 47 L.Ed.2d 405; see, also, Cutshall v. Sundquist (C.A.6, 1999), 193 F.3d 466, 479.
{¶ 21} Even when recognizing the so-called “stigma plus” test, see Doe, 271 F.3d at 47, 50, as implicating a constitutionally protected liberty interest, Hayden’s procedural due process claim fails. Unlike persons adjudicated to be sexual predators or habitual sexual offenders, a sexually oriented offender such as Hayden is not subject to community notification provisions. See R.C. 2950.10, 2950.11. Thus, the only burden imposed on a sexually oriented offender is the duty to register with the offender’s county sheriff and verify periodically the offender’s address. R.C. 2950.04 to 2950.07; see, also, State v. Cook (1998), 83 Ohio St.3d 404, 408, 700 N.E.2d 570. It is true that at least one federal appellate court has held that registration requirements imposed on sexual offenders qualify as a “plus” factor for purposes of the “stigma plus” test in procedural due process cases. See Doe, 271 F.3d at 57. This court has already determined, however, that the registration and address verification requirements in R.C. Chapter 2950 impose only de minimis burdens on offenders subject to them. Cook, 83 Ohio St.3d at 412, 700 N.E.2d 570. An interest must be more than de minimis to trigger the protections of the Due Process Clause. See Goss v. Lopez (1975), 419 U.S. 565, 576, 95 S.Ct. 729, 42 L.Ed.2d 725; Fuentes v. Shevin (1972), 407 U.S. 67. 90. 92 S.Ct. 1983, 32 L.Ed.2d 556, fn. 21.
Mathias H. Heck, Jr., Montgomery County Prosecuting Attorney, and Carley J. Ingram, Assistant Prosecuting Attorney, for appellant.
J. Dean Carro, for appellee.
{¶ 22} Moreover, even if there were a constitutionally protected interest at stake in his case, it remains doubtful that Hayden could prevail on his procedural due process claim. As the majority correctly observes, Hayden is a sexually oriented offender subject to statutory registration requirements simply by having pleaded guilty to attempted rape. See R.C. 2950.01(D)(1)(g) and 2950.04(A)(1). Thus, Hayden would be subject to the registration provisions (provided he received the notice required by R.C. 2950.03) regardless of the trial court’s entry labeling him a “sexually oriented offender.” In other words, the trial court imposed no new status on Hayden that did not already exist. Hayden has therefore received all the process to which he was due — namely, the underlying criminal proceedings resulting in his conviction. Cf. State v. Ward (1994), 123 Wash.2d 488, 869 P.2d 1062 (holding that Washington’s sexual-offender registration requirement was a “collateral consequence” of guilty plea; thus, a trial court’s failure to inform defendant of the requirement at the plea hearing did not violate due process).
{¶ 23} With the foregoing observations, I concur in the syllabus and judgment.
Douglas, J., concurs in the foregoing opinion.